Per curiam.
In Docket No. 155 respondent was found by the State Disciplinary Board to be in violation of Bar Rule 4-102, Standard 44 in that he allowed a case against his client to go into default. He then failed to make any effort to resolve the issue by settlement negotiations which could have resulted in a satisfaction of the judgment at a fraction of its face amount.
In Docket No. 209 the respondent was found to be in violation of Bar Rule 4-102, Standards 4 and 45 (a) and (c). After ample opportunity to do so, respondent failed to answer the formal complaint which alleged that respondent filed a bankruptcy petition on behalf of parties he did not represent. The names of the parties appearing on the bankruptcy petition were not the actual signatures of the parties.
In Docket No. 224 respondent was found to be in violation of Bar Rule 4-102, Standards 4 and 44 for failure to pursue a divorce action for which he received a fee. In spite of repeated efforts by his client to have him do so he failed over a period of months to file a complaint.
The foregoing findings of the State Disciplinary Board are affirmed.
In each of the foregoing cases it is the recommendation of the State Disciplinary Board that respondent, Theodore T. Lowe, Jr. be disbarred from the practice of law in the State of Georgia and his name be stricken from the roll of attorneys. We accept the recommendation of the Board and order respondent disbarred from the practice of law in the State of Georgia and that his name be stricken from the roll of attorneys.

All the Justices concur.

Theodore T. Lowe, Jr., pro se.